DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2016/0093603) hereinafter “Hsieh” in view of Liu et al. (US 2016/0225767) hereinafter “Liu”.
Regarding claim 1, Fig. 14 of Hsieh teaches an integrated circuit comprising: a first active region (See Picture 1 below) and a second active region (See Picture 1 below), each extending on a substrate (Item 910) in a first horizontal direction (See Picture 1 below), wherein the first active region and the second active region extend in parallel and have conductivity types different from each other (Paragraph 0099 where the gates over the different active regions define p-type and n-type transistors, respectively); a first gate line (See Picture 2 below) extending in a second horizontal direction (See Picture 1 below) that crosses the first horizontal direction, wherein the first gate line forms, with the first active region, a first transistor (Item 730), and wherein the first transistor (Item 730) comprises a gate configured to receive a first input signal (Where the first input signal comes from the via above Item 1423); a second gate line (See Picture 2 below) extending in the second horizontal direction, wherein the second gate 
Hsieh does not explicitly teach a region of the second gate line, the region comprising a region overlapping the first active region in the third direction, is removed from the second gate line.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the gate length of the partial gate line of Hsieh such that a region of the second gate line, the region comprising a region overlapping the first active region in the third direction, is removed from the second gate line because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

    PNG
    media_image1.png
    705
    594
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Hsieh Fig. 14)

    PNG
    media_image2.png
    561
    516
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Hsieh Fig. 14)
Regarding claim 2, Hsieh further teaches wherein the first gate line (See Picture 2 above) further comprises a first dummy gate line (Item 1422; See also Examiner’s Note below) that comprises at least a portion which overlaps the second active region (See Picture 1 above) in the third direction (in and out of the page) and is spaced apart from the first partial gate line (Item 1423), the integrated circuit further comprising: a first jumper (Item 1462) electrically interconnecting (Paragraph 0100) source/drain regions (Items 1431 and 1432) arranged on the second active region (See Picture 1 above) at both sides of the first dummy gate line 9Item 1422). In re: Do et al. Application No.: 16/191,720 Filed: November 15, 2018 Page 3 of 10
Examiner’s Note: The Examiner notes that while Hsieh does not explicitly state where Item 1422 is a dummy gate, one having ordinary skill in the art would recognize that other structures indicate that Item 1422 is a dummy gate. A conductive feature (Item 1462) electrically connects S/D regions (Items 1431 and 1432) on either side of Item 1422 such that Items 1431 and 1432 are shorted to each other which indicates that the portion of the second active region where Items 1431 and 1432 are located is not an active transistor which would make Item 1422 a dummy gate. Therefore, the Examiner identifies Item 1422 as a dummy gate. 
Regarding claim 13, the combination of Hsieh and Liu teaches all of the elements of the claimed invention as stated above.
Hsieh further teaches a second jumper (Item 1464) electrically interconnecting regions on the first active region (See Picture 1 above).
While Hsieh does not explicitly teach where the second jumper electrically interconnects regions on the first active region at both sides of the removed region of the second gate line, when combined with Liu, which renders obvious optimization of the gate lengths such that a region of the second gate line, the region comprising a region overlapping the first active region 
Regarding claim 15, the combination of Hsieh and Liu teaches all of the elements of the claimed invention as stated above.
Fig. 14 of Hsieh further teaches an interconnection (Combination of Items 1440 and 1456) electrically connecting the gates of the first and second transistors (Items 730 and 740, respectively). 
Fig. 14 of Hsieh does not teach where the interconnection comprises a first metal pattern that includes a first portion and a second portion extending in the second horizontal direction on the first and second gate lines, respectively, and a third portion connected to ends of the first and second portions and extending in the first horizontal direction.
However, Figs. 3A-3G of Hsieh teaches example interconnection patterns (Paragraph 0038) where Fig. 3F specifically teaches an interconnection pattern which comprises two different leg portions that extend in a first direction for connecting two different gate structures (Paragraph 0039) and a central portion, extending in a second direction perpendicular to the first direction, connected to ends of the two leg portions (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the gates of the first and second transistors using an interconnection comprising a first metal pattern that includes a first portion and a second portion extending in the second horizontal direction on the first and second gate lines, respectively, and a third portion connected to ends of the first and second portions and extending in the first horizontal direction because this shaped interconnection is known to effective electrically couple two different gate structures (Hsieh Paragraph 0039). It would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). 
Regarding claim 16, the combination of Hsieh and Liu teaches all of the elements of the claimed invention as stated above.
Fig. 14 of Hsieh further teaches the integrated circuit further comprising a second metal pattern (Item 1455) electrically connected to the third gate line (See Picture 2 above) and extending in the first horizontal direction between the first and second portions of the first metal pattern. 
Fig. 14 of Hsieh does not teach where the second metal pattern extends in the second horizontal direction.
However, Figs. 3A-3G of Hsieh teaches example interconnection patterns (Paragraph 0038) where Fig. 3B specifically teaches an interconnection pattern which extends in the second direction (Paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal pattern extending in the second horizontal direction because this shaped interconnection is known to effective electrically couple to a gate structure (Hsieh Paragraph 0038) and fit within a desired design layout. It would have further been obvious to one having ordinary skill in the art to use the shape of the second metal In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Further, when the shapes taught by Figs. 3F and 3B are used for as the interconnection and second metal pattern, respectively, the second metal pattern will be between the first and second portions of the first metal pattern. 
Regarding claim 17, the combination of Hsieh and Liu teaches all of the elements of the claimed invention as stated above.
Hsieh further teaches where the second metal pattern (Item 1455) has a length in the second horizontal direction (See Examiner’s Note 1), which is less than a length based on a design rule (See Examiner’s Note 2).
Examiner’s Note 1: While the second metal pattern shown in Fig. 14 has a length in the second horizontal direction; when the embodiment of Fig. 14 relies on the shape of the second metal pattern shown in Fig. 3B, the shape will have some length in the second horizontal direction as any thickness of the second metal pattern in the second horizontal direction can be considered length. 
Examiner’s Note 2: The Examiner notes that as the Applicant has not defined what the design rule is, any dimension that allows a structure to fit in the design layout of the structure can be con be considered to be by a design. Further, with respect to the exact claim language, the second metal pattern of Hsieh can be considered to have length in the horizontal direction less as merely one example, a design rule can be a given distance between the first and second gate lines; the second metal pattern taking the shape shown in Fig. 3B, will be less than that distance such that the second metal pattern is over the third gate line and not the first or second gate line. This is just one example but the Applicant’s lack of definition for what a “design rule” is and lack of any specifics as to what the design rule corresponds to leaves the term “design rule” open to a number of different interpretations.   
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2016/0093603) hereinafter “Hsieh” in view of Schroeder et al. (US 2016/0110489) hereinafter “Schroeder”.
Regarding claim 38, Hsieh teaches an integrated circuit comprising: a first active region (See Picture 1 above) and a second active region (See Picture 1 above), each extending on a substrate (Item 910) in a first horizontal direction (See Picture 1 above), wherein the first active region and the second active region extend in parallel and have conductivity types different from each other (Paragraph 0099 where the gates over the different active regions define p-type and n-type transistors, respectively); a first gate line (See Picture 2 above) extending in a second horizontal direction (See Picture 1 above) that crosses the first horizontal direction, wherein the first gate line comprises a first partial gate line (Item 1423) that forms, with the first active region, a first transistor (Item 730) having a gate configured to receive a first input signal (Where the first input signal comes from the via above Item 1423), and wherein the first gate line further comprises a dummy portion (Item 1422; See also Examiner’s Note below) which overlaps the second active region in a third direction (In and out of page) and is separated from the first partial gate line (Item 1423) by a first cutting region (See Picture 3 below); a second gate line (See Picture 2 above) extending in the second horizontal direction, wherein the second gate line 
Hsieh does not explicitly teach a fourth gate line continually extending in the second horizontal direction from the first active region to the second active region, between the first and second gate lines, and forming, with the first and second active regions, a fifth transistor and a sixth transistor, respectively, wherein each of the fifth and sixth transistors comprises a gate configured to receive the second input signal.
Fig. 6 (Type-1) of Schroeder teaches an integrated circuit having , a first gate line, second gate line, third gate line and fourth gate line (See Picture 4 below), where the first gate line and the second gate line include gate cuts (Item 616) and the third and fourth gate lines are 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further include a fourth gate line, in the integrated circuit of Hsieh, continually extending in the second horizontal direction from the first active region to the second active region, between the first and second gate lines, and forming, with the first and second active regions, a fifth transistor and a sixth transistor, respectively, wherein each of the fifth and sixth transistors comprises a gate configured to receive the second input signal because this configuration is known to reduce the total area for an integrated circuit (Shroeder Paragraph 0027).  
Examiner’s Note: The Examiner notes that while Hsieh does not explicitly state where Item 1422 is a dummy gate, one having ordinary skill in the art would recognize that other structures (and/or lack thereof) indicate that Item 1422 is a dummy gate. A conductive feature (Item 1462) electrically connects S/D regions (Items 1431 and 1432) on either side of Item 1422 such that Items 1431 and 1432 are shorted to each other which indicates that the portion of the second active region where Items 1431 and 1432 are located is not an active transistor which would make Item 1422 a dummy gate. Therefore, the Examiner identifies Item 1422 as a dummy gate. This rationale also applies to Item 1427 which the Examiner also identifies as a dummy gate. 

    PNG
    media_image3.png
    641
    597
    media_image3.png
    Greyscale

Picture 3 (Labeled version of Hsieh Fig. 14)

    PNG
    media_image4.png
    542
    333
    media_image4.png
    Greyscale

Picture 4 (Labeled version of Schroeder Fig. 6 [Type-1])

Regarding claim 39, Hsieh further teaches wherein the first and second cutting regions (See Picture 3 above) are located at different distances in the second horizontal direction from the second active region (See Picture 1 above).
Claims 3 and 4 are rejectedHsieh et al. (US 2016/0093603) hereinafter “Hsieh” in view of Liu et al. (US 2016/0225767) hereinafter “Liu” and in further view of Song et al. (US 2016/0005851) hereinafter “Song”.
Regarding claim 3, Hsieh and Liu teaches all of the elements of the claimed invention as stated above.
While Hsieh teaches where the first jumper (Item 1462) is electrically connected to the source/drain regions (Items 1431 and 1432), Hsieh does not explicitly teach where the first jumper comprises source/drain contacts having bottom surfaces.
Fig. 12a of Song teaches a jumper (Item CC) over a dummy gate (Item G1), where the jumper (Item CC) comprises: source/drain contacts (Items CA1) having bottom surfaces connected to source/drain regions (Items SD), respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the jumper of Hsieh further comprise source/drain contacts having bottom surfaces connected to the source/drain regions, respectively, as taught by Song because the source/drain contacts allow electrical contact between the jumper, source/drain regions and gate such that the source/drain regions and gate are in an equipotential state which renders the gate as a dummy gate (Song Paragraph 0101).
Regarding claim 4, the combination of Hsieh, Liu and Song teaches all of the elements of the claimed invention as stated above.
Hsieh does not explicitly teach where the first jumper comprises: an upper contact extending in the first horizontal direction and having a bottom surface connected to the source/drain contacts.
Fig. 12a of Song further teaches where the first jumper (Item CC) comprises: an upper contact (Item CB1) extending in the first horizontal direction and having a bottom surface connected to the source/drain contacts (Items CA1).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2016/0093603) hereinafter “Hsieh” in view of Liu et al. (US 2016/0225767) hereinafter “Liu” and Liu et al. (US 2017/0018620) hereinafter “Liu2” and in further view of Kim et al. (US 2014/0332871) hereinafter “Kim”.
Regarding claim 14, Hsieh and Liu teaches all of the elements of the claimed invention as stated above.
Hsieh further teaches where the integrated circuit further comprises: a second jumper (Item 1464) electrically interconnecting source/drain regions (Paragraph 0102) arranged on the first active region (See Picture 1 above) at both sides of the second gate line (See Picture 2 above).
Hsieh does not teach where the second gate line continually extends in the second horizontal direction from the first active region to the second active region.
Fig. 2 of Liu2 teaches where a gate line (Combination of Items 114b and 108) is continuous between a first active region and a second active region. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second gate line continually extend in the second horizontal direction from the first active region to the second active region because having the 
Hsieh further teaches where the second jumper (Item 1464) comprises a metal pattern (Paragraph 0088) and extends in the first horizontal direction (See Picture 1 above).
Hsieh does not explicitly teach where the second jumper is spaced apart from the second gate line.
Figs. 1A and 1B of Kim teach where a jumper (Item 400), electrically connecting source/drain regions (Items 110) on respective sides of a gate structure (Middle Item 200), comprises a metal pattern (Paragraph 0044) spaced apart from the gate structure (Middle Item 200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second jumper spaced apart from the second gate line because the spacing prevents short-circuits between the jumper and reduces the parasitic capacitance between the gate structure and the jumper to a negligible amount (Kim Paragraph 0048).   
Alternatively, Claims 1, 2, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2016/0093603) hereinafter “Hsieh” in view of Baek et al. (US 9431383) hereinafter “Baek”.
Regarding claim 1, Fig. 14 of Hsieh teaches an integrated circuit comprising: a first active region (See Picture 1 above) and a second active region (See Picture 1 above), each extending on a substrate (Item 910) in a first horizontal direction (See Picture 1 above), wherein the first active region and the second active region extend in parallel and have conductivity types 
Hsieh does not explicitly teach a region of the second gate line, the region comprising a region overlapping the first active region in the third direction, is removed from the second gate line.
Fig. 11 of Baek teaches an integrated circuit device where a gate line (Item 240b) comprises a partial gate line overlapping an active region (Item 220b) and where a region of the gate line, the region comprising a region overlapping a second active region (Item 220a) in the third direction, is removed from the second gate line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a region of the second gate line of Hsieh, the region comprising a region overlapping the first active region in the third direction, be removed from the second gate line because in an integrated circuit layout where a jumper is included over the portion of the first active region where the second gate line would have been, the second gate line may be skipped (Baek Column 13, Lines 16-23).  
Regarding claim 2, Hsieh further teaches wherein the first gate line (See Picture 2 above) further comprises a first dummy gate line (Item 1422; See also Examiner’s Note below) that comprises at least a portion which overlaps the second active region (See Picture 1 above) in the third direction (in and out of the page) and is spaced apart from the first partial gate line (Item 1423), the integrated circuit further comprising: a first jumper (Item 1462) electrically interconnecting (Paragraph 0100) source/drain regions (Items 1431 and 1432) arranged on the 
Examiner’s Note: The Examiner notes that while Hsieh does not explicitly state where Item 1422 is a dummy gate, one having ordinary skill in the art would recognize that other structures indicate that Item 1422 is a dummy gate. A conductive feature (Item 1462) electrically connects S/D regions (Items 1431 and 1432) on either side of Item 1422 such that Items 1431 and 1432 are shorted to each other which indicates that the portion of the second active region where Items 1431 and 1432 are located is not an active transistor which would make Item 1422 a dummy gate. Therefore, the Examiner identifies Item 1422 as a dummy gate. 
Regarding claim 13, the combination of Hsieh and Baek teaches all of the elements of the claimed invention as stated above.
Hsieh further teaches a second jumper (Item 1464) electrically interconnecting regions on the first active region (See Picture 1 above).
While Hsieh does not explicitly teach where the second jumper electrically interconnects regions on the first active region at both sides of the removed region of the second gate line, when combined with Baek, which removes a region of the second gate line, the region comprising a region overlapping the first active region in the third direction, the second jumper will be connected to regions on the first active region at both sides of the removed region of the second gate line.
Regarding claim 15, the combination of Hsieh and Baek teaches all of the elements of the claimed invention as stated above.

Fig. 14 of Hsieh does not teach where the interconnection comprises a first metal pattern that includes a first portion and a second portion extending in the second horizontal direction on the first and second gate lines, respectively, and a third portion connected to ends of the first and second portions and extending in the first horizontal direction.
However, Figs. 3A-3G of Hsieh teaches example interconnection patterns (Paragraph 0038) where Fig. 3F specifically teaches an interconnection pattern which comprises two different leg portions that extend in a first direction for connecting two different gate structures (Paragraph 0039) and a central portion, extending in a second direction perpendicular to the first direction, connected to ends of the two leg portions (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the gates of the first and second transistors using an interconnection comprising a first metal pattern that includes a first portion and a second portion extending in the second horizontal direction on the first and second gate lines, respectively, and a third portion connected to ends of the first and second portions and extending in the first horizontal direction because this shaped interconnection is known to effective electrically couple two different gate structures (Hsieh Paragraph 0039). It would have further been obvious to one having ordinary skill in the art to use the shape of the interconnection as claimed because shape is a matter of choice which an person having ordinary skill in the art would have found obvious (MPEP 2144.04[IV][B]; See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed 
Regarding claim 16, the combination of Hsieh and Baek teaches all of the elements of the claimed invention as stated above.
Fig. 14 of Hsieh further teaches the integrated circuit further comprising a second metal pattern (Item 1455) electrically connected to the third gate line (See Picture 2 above) and extending in the first horizontal direction between the first and second portions of the first metal pattern. 
Fig. 14 of Hsieh does not teach where the second metal pattern extends in the second horizontal direction.
However, Figs. 3A-3G of Hsieh teaches example interconnection patterns (Paragraph 0038) where Fig. 3B specifically teaches an interconnection pattern which extends in the second direction (Paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal pattern extending in the second horizontal direction because this shaped interconnection is known to effective electrically couple to a gate structure (Hsieh Paragraph 0038) and fit within a desired design layout. It would have further been obvious to one having ordinary skill in the art to use the shape of the second metal pattern as claimed because shape is a matter of choice which an person having ordinary skill in the art would have found obvious (MPEP 2144.04[IV][B]; See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in 
Further, when the shapes taught by Figs. 3F and 3B are used for as the interconnection and second metal pattern, respectively, the second metal pattern will be between the first and second portions of the first metal pattern. 
Regarding claim 17, the combination of Hsieh and Baek teaches all of the elements of the claimed invention as stated above.
Hsieh further teaches where the second metal pattern (Item 1455) has a length in the second horizontal direction (See Examiner’s Note 1), which is less than a length based on a design rule (See Examiner’s Note 2).
Examiner’s Note 1: While the second metal pattern shown in Fig. 14 has a length in the second horizontal direction; when the embodiment of Fig. 14 relies on the shape of the second metal pattern shown in Fig. 3B, the shape will have some length in the second horizontal direction as any thickness of the second metal pattern in the second horizontal direction can be considered length. 
Examiner’s Note 2: The Examiner notes that as the Applicant has not defined what the design rule is, any dimension that allows a structure to fit in the design layout of the structure can be con be considered to be by a design. Further, with respect to the exact claim language, the second metal pattern of Hsieh can be considered to have length in the horizontal direction less than a length based on a design rule because, as merely one example, a design rule can be a given distance between the first and second gate lines; the second metal pattern taking the shape shown in Fig. 3B, will be less than that distance such that the second metal pattern is over the third gate line and not the first or second gate line. This is just one example but the Applicant’s lack of .   
Allowable Subject Matter
Claims 36 and 37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the to have a portion of the first active region between the second partial gate line and the second dummy portion be free of overlap, in the third direction, from the section gate line along with the other limitations of claim 36.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the art to have the second gate line further comprise a second dummy gate line comprising at least a portion, which overlaps the first active region in the third direction, and being spaced apart from the second partial gate line (as required by claim 11) and wherein a region of the second gate line, the region comprising a region overlapping the first active region in the third direction, is removed from the second gate line (as required by claim 1) along with the other limitations of claims 1 and 11.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 03/02/2021, with respect to claim 36 have been fully considered and are persuasive.  Therefore the rejection of claims 36 and 37 have been withdrawn and indicated as allowable. 
Applicant’s arguments, see Applicant’s REMARKS, filed 03/02/2021, with respect to the rejection(s) of claim(s) 38 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schroeder.
Applicant's arguments, regarding claim 1, filed 03/02/2021 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that no figure of Liu shows a gate cut occurring such that a region of the second gate line, the region comprising a region overlapping the first active region in the third direction, is removed from the second gate line. While the Examiner agrees that no figure is Liu shows the claimed limitation, this does not render the limitation unobvious in light of Liu. Paragraph 0025, the paragraph that the Examiner relies on in the rejection for the teaching of modifying the location of the gate cut, states that Fig. 2 is an example. Thus, Fig. 2 is merely one example for the location of the gate cut and is not limiting. As such, the Applicant’s argument is not persuasive and the Examiner maintains the rejection.
The Applicant further argues that the teachings in Liu is not applicable to Hsieh as there is no gate cut in either of Items 1421 and 1424. The Examiner disagrees. Both Hsieh and Liu have multiple gates having gate cuts where the gate cuts are located at different distances from respective active regions. Further, when a gate line of Hsieh includes a gate cut both an active and dummy gate results. As such, Liu’s teaching of tuning driving current based on the difference in distance between a gate electrode and a dummy gate electrode is relevant. As such, the Applicant’s argument is not persuasive and the Examiner maintains the rejection.
The Applicant further argues that the object of Liu is to adjust finely the current driving ability of the transistor by using a gate cut while the Applicant’s structural features in the claims 
Lastly, the Applicant argues that the motivation of routine optimization is insufficient to support a finding of obviousness in part because the Applicant is not claiming a specific range or length of the gate or dummy length but rather the presence and relationship of components. The Examiner does not find this argument persuasive as, when the gate cut distance is optimized, a relationship between the components will be established. Specifically, when the gate cut is a certain distance away from the second active region, the result is a removed portion of the second gate line overlapping a portion of the first active region. Further, the Applicant has not established any criticality for the removed portion (gate cut) of second gate line being overlapped with the first active region. The Applicant’s alleged benefit of reduced parasitic capacitance does not show criticality as at least one of the Applicant’s other embodiments has a removed portion (gate cut) of the second gate line not overlapping the active region (Fig. 2A). Thus, it is not critical to the Applicant’s invention that the gate cut is a distance away from an active region such that a removed portion of the second gate line overlaps the first active region. As such, the Applicant’s argument is not persuasive and the Examiner maintains the rejection. 
 While the Examiner maintains the rejection of previous claim 12 (included in current claim 1). The Examiner has also included an additional alternative rejection, using the combination of Hsieh and Baek, which also reads on Applicant’s currently amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891